Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that the prior art does not teach, device behavior data or specified condition for the device behavior data comprises any one or more of: time, duration, voltage, speed, place, ignition status, radius for geofence, fuel level, power level/battery status, monitoring device status, vehicle deceleration or a combination thereof…Examiner respectfully disagrees, Pearlman discloses in paragraph 0033-0036, that the device behavior data or specified condition for the device behavior data in 0033, such as location (i.e. place), or the vehicle idling for a period of time (i.e. time) since time is so broad that it can be read as the idle time of the vehicle.  In the above cited paragraph Pearlman teaches various other characteristics of the device behavior as the telemetry parameters.  This read on the claims device behavior data or specified condition for the device behavior data comprises any one or more of: time, duration, voltage, speed, place, ignition status, radius for geofence, fuel level, power level/battery status, monitoring device status, vehicle deceleration or a combination thereof…therefore applicant’s argument are not persuasive.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5,7-16,18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Pearlman et al (us 2013/0141249) (hereinafter Pearlman) in view of Kubo et al (us 2007/0173994),  Rhim (us 2018/0120826) and further in view of Horton et al (us 20100277307) (hereinafter Horton).
As regarding claim 1, Pearlman discloses receiving device information for one or more mobile devices (see Pearlman par 0029-0030, the server receives telemetry data from vehicle 104); sorting the received device information based on pre-determined criteria (see Pearlman par 0035, the telemetry data is collected by the telemetry data module, categorize assess and analyze telemetry data associated with the vehicle, it is understand that the categorize of data must sorting data based parameters such as type of telemetry information received (see Pearlman par 0033, for example the telemetry data may be the location and movement of vehicle, acceleration, idle time of 
Pearlman is silent in regard to the concept of a specified condition for device behavior.
Kubo teaches the concept of a specified condition for device behavior (see Kubo par 0008, collect vehicle behavior data, analyze vehicle behavior data by determine if the behavior data meet a specified condition; par 0043 further discloses the criterion parameter…exceed a predetermined acceleration or deceleration (i.e. a specified condition for device behavior).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kubo to Pearlman because they're analogous art.  A person would have been motivated to modify Pearlman with Kubo’s teaching for the purpose of analyzing the collected data to a predetermined device behavior to determine the status of the device.

Rhim teaches the concept of issuing an alert based on result of the determination for the one more mobile devices regarding device behavior (see Rhim par 0057, each iot devices transmit information to server, the server determines state information for the iot devices and determine if the current state satisfy a preset notification condition and transmit the notification regarding the current state of iot device, the notification in various form such as text, image, etc…).  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Rhim to Pearlman-Kubo because they're analogous art.  A person would have been motivated to modify Pearlman-Kubo with Rhim’s teaching for the purpose of quickly taking corrective action in response to the alert.
The combination of Pearlman-Kubo-Rhim is silent in regard to the concept of classifying an alert as any one of: critical, warning or information, based upon a pre-determined value for each level; and issuing the alert based on result of the classification.
Horton teaches the concept of classifying an alert as any one of: critical, warning or information, based upon a pre-determined value for each level; and issuing the alert based on result of the classification (see Horton par 0022 uses threshold values to determine whether to send an alert and status of the alert such as critical or warning, this teaching suggests that classify of the alert using the thresholds and sending out alert according the critical level).


As regarding claim 2, Pearlman-Kubo-Rhim-Horton discloses the one or more mobile devices further comprise any one or more of: an lot device enabled for connectivity and a monitoring device installed in the IoT device (see Rhim par 0057, Iot devices).  

As regarding claim 3, Pearlman-Kubo-Rhim-Horton discloses device information for the one or more mobile devices comprises any of: a device identifier, location of the device, duration of time spent by the device at a specific location, speed of the device, acceleration/deceleration of the device, ignition status of the device, fuel level of the device, battery level of the device, plugged/unplugged status of the device and duration of time for which no device information is received, or a combination thereof (see Pearlman par 0033, for example the telemetry data may be the location and movement of vehicle, acceleration, idle time of the engine, number of ignition starts and stops, braking…) .  

As regarding claim 4, Pearlman-Kubo-Rhim-Horton discloses sorting the received device information based on pre-determined criteria further comprises 

As regarding claim 5, Pearlman-Kubo-Rhim-Horton discloses evaluating the sorted device information to determine if the device information satisfies the specified condition further comprises comparing value in a specified data field to a threshold value specified for that data field using a pre-determined criteria for satisfying that condition (see Pearlman par 0043, comparing the telemetry with the threshold criteria such as speed, time…etc). 

As regarding claim 7, Pearlman-Kubo-Rhim-Horton discloses issuing the alert based on the result of determination comprises sending email, SMS or push notification to an user interface (see Rhim par 0168, sms, email…). 

 As regarding claim 8, Pearlman-Kubo-Rhim-Horton discloses issuing the alert based on the result of determination further comprises indicating severity of alert based 

As regarding claim 9, Pearlman-Kubo-Rhim-Horton discloses severity of alert is indicated by using different color for each level of severity (see Horton par 0025, the color changes based on the status of alerts…critical alert will appear in red).  The same motivation was utilized in claim 8 applied equally well to claim 9.

As regarding claim 10, Pearlman-Kubo-Rhim-Horton discloses providing an user interface to specify conditions (see Rhim par 0125, 0128, device with the user interface).

As regarding claim 11, Pearlman-Kubo-Rhim-Horton discloses the user interface include any one or more of: a mobile device, a computer terminal and a lap top (see Rhim par 0125, 0128, smart phone etc).
	
As regarding claim 12, the limitation of claim 12 are similar to limitations of claim 1 above, therefore rejected for the same rationale.  Pearlman-Rhim-Horton further discloses the IOT device (see Rhim par 0057, iot device); The database to store the data (see Rhim par 0057, server stores data); the rule engine as illustrate in figure 2 of 

  As regarding claims 13-16,18-23, the limitations of claims 13-16,18-23 are similar to limitations of rejected claims 1-5,7-12 above, therefore rejected for the same rationale.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUYEN MY DOAN whose telephone number is (571)272-4226.  The examiner can normally be reached on (571)272-4226.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571)272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUYEN M DOAN/Primary Examiner, Art Unit 2452